DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al. US 4971374 A (hereinafter Lovell), Markegard et al. US 7030758 B1 (hereinafter Markegard), Tsai US 5752415 A (hereinafter Tsai), and Park KR 101324537 B1 (hereinafter Park).
In regards to claim 1, Lovell teaches a door stop rod (See fig 4), comprising: a clamping holder (100), and an assembly section (interface of 76 and 62) and a door clamping part (two protrusions of 100) disposed on two opposite sides thereof (see fig 4), wherein the assembly section is combined with an end of a stop rod (see fig 4), the stop rod comprises an inner tube (62) and an outer tube (60) which are telescopically mounted with each other (see fig 5), the inner tube is mounted with the assembly section by an end (see fig 5), which is opposite to the outer tube thereof (see fig 5), the inner tube comprises an elastic fastener (68) elastically exposed out of the outer surface (Lovell fig 5), the outer tube comprises a plurality of through holes arranged in interval and forming a first locating hole group and a second locating hole group (fig 4), the second locating hole group is arranged in parallel with and aside the first locating hole group, and each of the through holes of the second locating hole group is disposed between any adjacent two of the through holes of the first locating hole group, and the elastic fastener of the inner tube is elastically exposed out of and engaged with one of the through holes of the first locating hole group and the second locating hole group, so as to fasten a telescopic length of the inner tube and the outer tube (See figs 4-5), the door clamping part comprises a clamping part (inner portions of the protrusions of 100); the door clamping part comprises two clamping sections (see fig 4) pivotally swingable toward approaching directions normally (Col 5 lines 14-24), and the two clamping sections are configured to elastically clamp after the two clamping section are pivotally swung by elastic recovery (Col 5 lines 14-24).
	However, Lovell does not teach a warning function,  the clamping holder comprising an accommodation chamber, the stop rod comprises a dowel pin inserted into and assembled with the inner tube and the assembly section, the assembly section comprises a plurality of restraining ribs protruded on an outer peripheral side thereof, the inner tube has a mounting hole mounted with the assembly section, a plurality of restraining grooves axially arranged on an inner tube wall thereof, the plurality of restraining ribs are mounted in the plurality of restraining grooves, respectively, the door clamping part comprises two clamping sections pivotally swingable toward approaching directions normally, and the two clamping sections are configured to elastically clamp after the two clamping section are pivotally swung by elastic recovery; and an early warning device disposed in the accommodation chamber, and comprising a control circuit, a power supply device, a buzzer, and a vibration detection device which are electrically connected to each other, wherein the control circuit is configured to control the buzzer to make a warning sound when the vibration detection device detects outside vibration.
Markegard teaches a warning function (abstract), a clamping holder comprising an accommodation chamber (See fig 14), an early warning device disposed in the accommodation chamber (see fig 14), and comprising a control circuit (Col 2 lines 25-37), a power supply device (Col 6 lines 30-39), a buzzer (Col 2 lines 25-37), and a vibration detection device (Col 6 lines 15-29) which are electrically connected to each other, wherein the control circuit is configured to control the buzzer to make a warning sound when the vibration detection device detects outside vibration (Col 2 lines 25-37).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have implemented Markegard alarm device in Lovell’s door stop rod in order to scare away a potential intruder (Col 1 lines 59-67).
However Lovell in view of Markegard still does not teach the stop rod comprises a dowel pin inserted into and assembled with the inner tube and the assembly section, the assembly section comprises a plurality of restraining ribs protruded on an outer peripheral side thereof, the inner tube has a mounting hole mounted with the assembly section, a plurality of restraining grooves axially arranged on an inner tube wall thereof, the plurality of restraining ribs are mounted in the plurality of restraining grooves, respectively.
Lovell is silent on how 76 and 62 are connected.
Tsai teaches a telescopic device (see fig 1) with the securing of an end piece member with a tube (see fig 1) using a dowel pin (71).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a dowel pin inserted into and assembled with the inner tube and the assembly section in order to prevent unwanted disassembly of the assembly section.
However, Lovell in view of Markegard and Tsai still does not teach the assembly section comprises a plurality of restraining ribs protruded on an outer peripheral side thereof, the inner tube has a mounting hole mounted with the assembly section, a plurality of restraining grooves axially arranged on an inner tube wall thereof, the plurality of restraining ribs are mounted in the plurality of restraining grooves, respectively.
Park teaches a plurality of restraining ribs protruded on an outer peripheral side thereof (projections of 12 surrounding 112), the inner tube has a mounting hole mounted with the assembly section (see fig 3), a plurality of restraining grooves (grooves of 11 between 112s) axially arranged on an inner tube wall thereof (see fig 3), the plurality of restraining ribs are mounted in the plurality of restraining grooves, respectively (see fig 3, also see below for further clarification).

    PNG
    media_image1.png
    254
    294
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    203
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Park’s groove and rib engagement in Lovell in view of Markegard and Tsai inorder to prevent relative movement within the assembly section and to simplify installation.
In regards to claim 5, Lovell in view of Markegard, Tsai, and Park teaches the door stop rod according to claim 1, wherein the clamping holder comprises a sealing cover (Markegard: cover seen in fig 14) configured to cover an opening of the accommodation chamber and cover the early warning device disposed in the accommodation chamber (Markegard: see fig 14), and the door clamping part comprises two clamping sections connected on two ends of the clamping part, respectively (Markegard: 102 and Lovell: 100) .
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of Markegard, Tsai, and Park  as applied to claims 1 and 5  above, and further in view of Non-patent literature from TheoryCircuit (hereinafter TheoryCircuit).
In regards to claim 2, Lovell in view of Markegard, Tsai, and Park teaches the door stop rod according to claim 1, wherein the clamping part comprises a concave surface formed in a concave space (Lovell see fig 4).
However, Lovell in view of Markegard, Tsai, and Park does not teach the early warning device further comprises an electrostatic induction device and an electrode sheet which are electrically connected to the control circuit, the electrode sheet is disposed on the concave surface of the clamping part. and when the electrode sheet detects outside contact static electricity and triggers the electrostatic induction device, the control circuit controls the buzzer to make a warning sound. 
TheoryCircuit teaches an electrostatic induction device (C1) and an electrode sheet (the touch plate connected to the door knob) which are electrically connected to the control circuit (see circuit diagram), the electrode sheet is disposed on the concave surface of the clamping part (as the touch plate needs to contact the doorknob) and when the electrode sheet detects outside contact static electricity and triggers the electrostatic induction device (“This circuit will give alert sound when some one touch the door knob, It is suitable for simple security applications”), the control circuit controls the buzzer (see diagram) to make a warning sound. 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used TheoryCircuit’s device on the door stop rod in order to alert occupants of someone touching the outside doorknob).
In regards to claim 3, Lovell in view of Markegard, Tsai, and Park teaches the door stop rod according to claim 2, wherein the clamping holder comprises a lateral connection groove in communication with a side of the accommodation chamber (Markegard: fig 14, groove with 1401), the early warning device comprises a switch (1401) assembled in the lateral connection groove and electrically connected to the control circuit, and the switch is configured to turn on or off of the early warning device (Markegard: Col 2 lines 25-37). 
In regards to claim 4, Lovell in view of Markegard, Tsai, and Park teaches the door stop rod according to claim 2, wherein the clamping holder comprises an indicator hole (see fig 14) in communication with to a side of the accommodation chamber (see fig 14), the early warning device further comprises an indicator light (1407) aligned to the indicator hole and electrically connected to the control circuit, and the indicator light is configured to show that the early warning device is turned on or off (Col 5 lines 30-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly US 5482070 A – teaches a rib and dowel pin.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675